DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on the response after final action dated 10/27/2021 have been entered. Claims 24, 26-29, and 33-34 remain pending. Claims 35-36, 38-39, and 41 have been canceled. Each rejection set forth in the previous office action dated 08/02/2021 is overcome by the canceling of claims 35-36, 38-39, and 41. Remaining claims 24, 26-29, and 33-34 were previously indicated as allowable.
REASONS FOR ALLOWANCE
Claims 24, 26-29, 33-34 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 24 is allowable for the reasons set forth in the office action mailed on 08/02/2021 and repeated herein. Regarding claim 24, the prior art of record fails to teach or render obvious a system for deploying a device to a distal location in a blood vessel comprising an introducer sheath and a two-part dilator assembly to place the sheath into tension to minimize the outer diameter of the entire sheath, wherein said minimized outer diameter of said entire introducer sheath during insertion is less than an outer diameter of said entire introducer sheath in the first collapsed configuration, and wherein said outer diameter of said entire introducer sheath in the first collapsed configuration is less than an outer diameter of said introducer sheath in the second expanded configuration, in combination with the remaining limitations of the claims. The closest prior art is Drasler (US 2009/0240202) in view of Romley (US 5,911,702) further in view of Querals (US 5,290,295), which teach the limitations of claim 24 but are silent regarding said minimized outer diameter of said entire introducer sheath during insertion being less than an outer diameter of said entire introducer sheath in the first collapsed configuration, and wherein said outer Regarding claims 26 and 34, the prior art of record fails to teach or render obvious a system for deploying a device to a distal location in a blood vessel comprising an introducer sheath and a two-part dilator assembly to place the sheath into tension to minimize the outer diameter of the entire sheath, wherein said minimized outer diameter of said entire introducer sheath during insertion is less than an outer diameter of said entire introducer sheath in the first collapsed configuration, and wherein said outer diameter of said entire introducer sheath in the first collapsed configuration is less than an outer diameter of said introducer sheath in the second expanded configuration, in combination with the remaining limitations of the claims. The closest prior art is Romley (US 5,911,702) in view of Querals (US 5,290,295) for claim 26, and further in view of Drasler (US 2009/0240202) for claim 34, which teach the limitations of claims 26 and 34 but are silent regarding a minimized insertion diameter of the entire sheath, a first collapsed configuration having an outer diameter of the entire sheath being greater than the minimized insertion diameter, and a second expanded configuration having an outer diameter of the entire sheath being greater than the first collapsed configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/               Examiner, Art Unit 3771